Citation Nr: 1408910	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-04 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of all four extremities as secondary to diabetes mellitus and/or herbicide exposure.

3.  Entitlement to service connection for a vision condition as secondary to diabetes mellitus.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Karl Kazmierczak, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel
 

INTRODUCTION

The Veteran had active military service from February 1962 to June 1966.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In a letter dated January 17, 2014, the RO indicated that it had received the Veteran's notice of disagreement with the December 2013 rating decision.  Unfortunately, a review of both the virtual and physical claims files did not locate either the actual notice of disagreement or the rating decision.  As such, it is unclear to the Board which issue or issues the Veteran has sought to appeal, and the Board simply cannot determine what issues would need to be remanded for issuance of a statement of the case.  However, the January 2014 letter indicates that the RO is aware that the Veteran filed a notice of disagreement, so the Board will simply REFER this pending issue to the RO for appropriate action. 


FINDINGS OF FACT

1.  The Veteran served in the deep offshore waters of Vietnam and there is no suggestion that he ever set foot on land in Vietnam at any time during his military service.

2.  The evidence does not establish that it is at least as likely as not that the Veteran was directly exposed to herbicides during his military service.

3.  The weight of the evidence is against a finding that the Veteran's diabetes mellitus, type II, or his peripheral neuropathy were either caused by, or otherwise related to, his active service, aside from as a result of herbicide exposure.

4.  The Veteran does not have an eye disability as a direct result of his military service, and to the extent that his eye disability is secondary to his diabetes mellitus, his diabetes mellitus is not service connected.

5.  The Veteran's service connected disabilities alone do not render him unable to obtain or maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  Criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  Criteria for service connection for peripheral neuropathy of all four extremities have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

3.  Criteria for service connection for vision condition as secondary to diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

4. The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection
	
In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Herbicide exposure related disabilities

The Veteran is seeking service connection for diabetes mellitus and peripheral neuropathy, which he believes are secondary to his alleged herbicide exposure during service.

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  Diabetes mellitus and peripheral neuropathy are among the exclusive list of diseases which are covered by this presumption.  

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An opinion of the General Counsel for VA held that service on a deep-water naval vessel off the shores of Vietnam may not be considered "service in the Republic of Vietnam" for purposes of 38 U.S.C.A. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97 (July 23, 1997).  

Simply stated, a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id.  Since issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See comments section in Federal Register announcement of final rule adding diabetes to the list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001).

Subsequently, in May 2008, the Federal Circuit held that the interpretation by the Department of Veterans Affairs (VA) of the phrase "served in the Republic of Vietnam," which required the physical presence of a veteran within the land borders of Vietnam during service, was a permissible interpretation of 38 U.S.C.A.  § 1116(a)(1)(A) and 38 C.F.R. § 3.307(a)(6)(iii).  The United States Supreme Court, declined to review the case, and the decision of the Federal Circuit in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) is final.

The existence of a current disability is not at issue, as it is not disputed that the Veteran currently has both diabetes mellitus and peripheral neuropathy.  However, he was not diagnosed with either disability for several decades after his discharge from service, and the presumption of service connection for certain chronic diseases that become manifest to a degree of 10 percent or more within one year of separation does not therefore attach.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Further, there is no contention that the Veteran's diabetes is in any way associated with his military service other than as a result of alleged exposure to herbicides; and the Veteran asserts that his peripheral neuropathy is the result of either herbicide exposure during service, or the result of his diabetes mellitus, making the resolution of the peripheral neuropathy claim also contingent on the determination of whether the Veteran was exposed to herbicides during service.  

During service, the Veteran was stationed on the U.S.S. Kittyhawk from May 1962 until May 1966, which was present in the official waters of the Republic of Vietnam in November and December 1965 and during several periods from January to May 1966.  The Veteran is authorized to wear the Vietnam Service Medal for service aboard the U.S.S. Kittyhawk in the Vietnam theatre of operations during December 1965.  He was also authorized to receive hostile fire pay in December 1965, January 1966, and February 1966.  

However, there is no indication that this "blue water" ship, the U.S.S. Kittyhawk, ever docked in any inland harbor, or that the Veteran ever disembarked to shore.  The attorney argues that information submitted about the Kittyhawk's participation in operations suggests they were in the inland waters.  However, the RO obtained a complete history of the Kittyhawk, and while clearly the ship participated in numerous operations, there are absolutely no indications that these occurred within the inland waters or in proximity to the shore.  Even the evidence the attorney submitted shows the Kittyhawk was ordered to Yankee Station, which was in the Gulf of Tonkin, 190 kilometers east of Dong Hoi - well off shore.  Clearly, the Kittyhawk was an aircraft carrier and its aircraft conducted missions into Vietnam, but the ship itself remained far from the coast of Vietnam according to its history.  In fact, the Board takes judicial notice of the fact that an aircraft carrier's size would prevent it from operating in the inland waters of Vietnam - that is, rivers, etc., - and the attorney's implications that it did so are simply without any support.  Even the Veteran himself does not claim that the Kittyhawk ever docked anywhere in Vietnam's harbors or conducted any operations in the inland waters.  As such, it is not shown that the Veteran ever had "boots on the ground" in Vietnam, and he has not argued otherwise.  It is not therefore presumed that the Veteran was exposed to herbicides.  

The Veteran did submit an article "The Contamination of Aircraft Carriers And Their Crews in the Gulf of Tonkin" which argued that the same presumptions of herbicide exposure should be extended to blue water ships in the same way it is given to those with boots on the ground in Vietnam.  The article explained how those on aircraft carriers could have been exposed to herbicides.  However, while this article argued that the presumption of herbicide exposure should be extended to those on blue water ships such as aircraft carriers, Congress has not enacted legislation that would create such a presumption; and the Federal Circuit made clear that VA's current interpretation of the regulations to require actual service in Vietnam or the inland waterway to establish entitlement to the herbicide exposure presumption, to the exclusion of the blue water navy, was proper.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  While the group that authored this report may feel otherwise, that is not the law at this time.  In fact, VA's Secretary officially determined in December 2012 that a presumption of exposure to Agent Orange is not supported for "Blue Water" Navy veterans.  See 77 Fed. Reg. 76170-71 (December 26, 2012).  As such, this article does not mandate the extension of the presumption of herbicide exposure to the Veteran in this case.

Nevertheless, even when presumptive herbicide exposure is not shown, a Veteran may still introduce evidence to show actual herbicide exposure.  

To this end, in October 2009, the Veteran wrote that he was exposed to Agent Orange while serving off the coast of Vietnam because he mixed chemicals.  He later testified at a Board hearing in January 2014 that he recalled making Napalm and for two nights he mixed the stuff which they called "the foliage" [sic] with jet fuel and then loaded the solution into planes on the U.S.S. Kittyhawk.  He recalled the solution being spilled all over his clothes.

Unfortunately, a layperson's assertions indicating exposure to gases or chemicals during service are not considered to be sufficient evidence alone to establish actual exposure.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Therefore, the Veteran's assertions regarding exposure to herbicide agents are not found to be competent evidence.  This conclusion is further bolstered in this case in that the Veteran acknowledged at his hearing that he did not actually know what the chemicals were that he was mixing, only that he helped mix solutions together and then loaded the solutions into planes. 

The Veteran also submitted several transcripts from internet chat room discussions regarding the possibility that Agent Orange was present on the U.S.S. Kittyhawk, but the statements in the transcripts are nothing more than pure speculation that herbicides may have been stored on the Veteran's ship.

As such, even if it was accepted that the Veteran mixed unknown chemicals, it would not establish that he mixed herbicides, particularly in light of the fact that there is no persuasive evidence showing that herbicides were stored or transported on blue water vessels.

Nevertheless, even when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, his claim must be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board will adjudicate the Veteran's claim on a theory of direct entitlement to service connection.  Unfortunately, this too fails to show that service connection is warranted for either diabetes mellitus or peripheral neuropathy.
 
The service and post-service treatment records do not show that the Veteran was diagnosed with diabetes mellitus or peripheral neuropathy either in service or for many years thereafter.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  The Veteran's service treatment records are silent for any diabetes mellitus or peripheral neuropathy, and the Veteran's separation physical did not detect any disabilities.  The Veteran reported first receiving treatment for diabetes mellitus in the 1990s (he separated from service in 1964), but did not remember the exact date.  Moreover, the evidence of record is void of a medical opinion which even suggests that the Veteran's diabetes mellitus or peripheral neuropathy either began during or was otherwise caused by his military service, aside from the assertion that it is presumptively related to alleged herbicide exposure (or to his diabetes mellitus as with the peripheral neuropathy). 

To this end, several private medical opinions are of record suggesting that the Veteran's diabetes mellitus and peripheral neuropathy are the direct result of his Agent Orange exposure in Vietnam.  However, as explained above, the Veteran has not been shown to have been actually exposed to herbicides while in service, and a medical opinion, such as these, that is based on an inaccurate factual premise is not considered to be probative evidence.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  As such, no weight is afforded to the private medical opinions. 

The Veteran has also argued that his diabetes mellitus and peripheral neuropathy were caused by exposure to jet fuel in service.  The Veteran's DD-214 confirms that he served as an aviation boatswain's mate.  The MOS of such a position involves launching and recovering naval aircraft quickly and safely from land or ships and includes aircraft fueling and fuel systems.  As such, exposure to jet fuel would be consistent with the Veteran's service.  38 C.F.R. § 1154(a).  However, exposure to fuel alone is not considered to be a disability; rather, the exposure must cause the Veteran's chronic disability. 

The Veteran submitted an article from the Agency for Toxic Substances and Disease Registry entitled "Public Health Statement Jet Fuels (JP-5 and JP-8)" from 1998, but the article conceded that while there were a number of potential health consequences to jet fuel exposure, very little was actually known about the human health effects caused by JP-5 and JP-8.  This report was updated in June 2013, but the addendum did not report any known association between exposure to JP-5 and/or JP-8 and either diabetes mellitus or peripheral neuropathy.

At his hearing, the Veteran was asked if any of his doctors had ever indicated that his jet fuel exposure may have caused his diabetes and/or peripheral neuropathy, to which he responded that his doctors did not know.  The Veteran lacks the medical training and expertise to provide a complex medical opinion such as linking a current disability to chemical exposure decades earlier.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).   

As described, while the Veteran has diabetes mellitus and peripheral neuropathy, the evidence does not establish that either began during or were otherwise caused by the Veteran's military service; and the weight of evidence is against a finding that the Veteran was exposed to herbicides during service. 

Therefore, the criteria for service connection for diabetes mellitus and peripheral neuropathy on either a direct basis or as a result of herbicide exposure have not been met, and the Veteran's claims are denied.

Secondary Claims

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder, to include as a result of aggravation.  38 C.F.R. § 3.310(a).   

The Veteran has argued that he has peripheral neuropathy of all four extremities and a vision condition, as secondary to his diabetes mellitus.  There has been no allegation that a vision problem was the direct result of his military service.  However, as explained above, service connection for diabetes mellitus has been denied, and therefore service connection cannot be established for any disability that is secondary to diabetes mellitus.

Accordingly, the Veteran's claims for service connection for peripheral neuropathy of all four extremities and a vision condition, as secondary to diabetes mellitus, are denied.



II.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In this case, the Veteran is service connected for bilateral hearing loss and for tinnitus.  His total disability rating is 10 percent and he does not therefore meet the schedular rating criteria for a TDIU.

Nevertheless, the Board must determine whether the Veteran's TDIU claim should be submitted to the Director of Compensation and Pension service for consideration of TDIU on an extraschedular basis.  See 38 C.F.R. § 4.16(b).  

A TDIU rating may be granted on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  

Here, the evidence fails to suggest that the Veteran is unable to obtain or maintain substantially gainful employment on account of his hearing loss and/or tinnitus.  Rather, his private doctor has suggested that he is unemployable on account of his peripheral neuropathy and diabetes mellitus for which service connection has been denied.

Accordingly, TDIU is denied.



III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, required notice was provided to the Veteran, and neither he, nor his representative, has asserted any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.  
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records have been obtained, and the Veteran has not alleged receiving any VA treatment.  Additionally, the Veteran testified a hearing before the Board.

38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the January 2014 hearing, it was specifically discussed how the Veteran felt he was exposed to herbicides and why it was felt that service connection was warranted.  The VLJ also specifically asked about evidence that might be relevant but not yet of record, such as whether the Veteran's private doctors had ever suggested a possible nexus between any of his current disabilities and his military service.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  Here, the Veteran's hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

While a VA medical opinion was not provided, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  Here, the weight of the evidence is against a finding that the Veteran was exposed to herbicides during service, and no medical professional has even suggested on the record that the Veteran's diabetes mellitus or peripheral neuropathy either began during or were otherwise caused by his military service, other than as a result of the alleged herbicide exposure.  Additionally, the Veteran's vision claim is entirely predicated on his vision problems being caused by his diabetes mellitus, which is not service connected.  As such, this evidentiary record is  insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274. 

As for the jet fuel exposure, the Veteran's attorney has requested that the case be remanded for an opinion on this theory of entitlement.  However, there must be some indication from the evidence that the claimed conditions may be associated with the jet fuel exposure.  There is none here.  Exposure itself is not enough to trigger getting an opinion, and the treatise evidence submitted by the attorney does not suggest a relationship between jet fuel and diabetes.  While it is certainly understandable that the Veteran believes such a relationship exists, his opinion is simply not competent evidence that would warrant developing this further.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 


ORDER

Service connection for diabetes mellitus is denied.

Service connection for peripheral neuropathy of all four extremities as secondary to diabetes mellitus and/or herbicide exposure is denied.

Service connection for a vision condition as secondary to diabetes mellitus is denied.

A TDIU is denied.



______________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


